Title: To James Madison from Charles W. Goldsborough, 8 November 1811 (Abstract)
From: Goldsborough, Charles W.
To: Madison, James


8 November 1811. Conveys information that two pipes of the wine ordered by JM have been shipped, as JM requested, from Baltimore to JM’s agent in Fredericksburg. Three pipes of wine, as well as that ordered for Mrs. Washington, have been shipped to him, and he will immediately send them to JM’s house unless directed otherwise. Encloses a paper showing the duties, freight, and other charges on the six pipes, which amount to $435.43, or $72.57 1/6 per pipe. These charges were paid at Baltimore. Adds in a postscript that all pipes are cased.
 